Citation Nr: 0526824	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  99-08 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

2.  Whether there was clear and unmistakable error (CUE) in 
the April 22, 1998 rating decision that denied entitlement to 
service connection for a nervous disorder.

3.  Entitlement to service connection for the residuals of 
pneumonia, to include as due to tobacco use and nicotine 
dependence.

4.  Entitlement to service connection for nicotine 
dependence.

5.  Entitlement to service connection for chronic bronchitis, 
to include as due to tobacco use and nicotine dependence.

6.  Entitlement to service connection for a dental disorder, 
to include as secondary chronic sinusitis or tobacco use and 
nicotine dependence.

7.  Entitlement to service connection for a variously 
diagnosed gastrointestinal disorder, to include as due to 
tobacco use and nicotine dependence.

8.  Entitlement to an initial disability evaluation in excess 
of 10 percent for chronic sinusitis.

9.  Entitlement to an initial compensable disability 
evaluation for a deviated nasal septum.

10.  Entitlement to an initial compensable disability 
evaluation for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
December 1963.

This matter was brought on appeal to the Board of Veterans' 
Appeals (Board) from May 1998 and October 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

In November 2000, the Board dismissed the appeal of the issue 
of entitlement to service connection for a nervous disorder 
and remanded the issues of service connection for deviated 
nasal septum, pneumonia residuals, bronchitis, rhinitis, 
sinusitis, a dental disorder and a variously diagnosed 
gastrointestinal disorder to the RO for further development.  
In March 2003, the RO granted service connection for 
maxillary sinusitis, deviated left nasal septum and allergic 
rhinitis and assigned a 10 percent evaluation for maxillary 
sinusitis and noncompensable evaluations for deviated left 
nasal septum and allergic rhinitis, each effective from 
August 1997.  The veteran appealed the initial evaluations.

The record shows that the veteran also brought a timely 
appeal from a September 2003 rating decision that determined 
the veteran had not submitted new and material evidence to 
reopen the claim of service connection for a nervous disorder 
and found there was no CUE in the April 1998 rating decision 
that denied service connection for a nervous disorder.  The 
case was recently returned to the Board for appellate 
consideration.  

The veteran presented testimony at a videoconference hearing 
in March 2005 before the undersigned Veterans Law Judge 
sitting in Washington, D.C.  A transcript (T) of the hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran withdrew his appeal of the April 1998 rating 
decision that denied service connection for a nervous 
disorder. 

2.  Evidence regarding service connection for a nervous 
disorder received since the April 1998 rating decision is 
essentially cumulative.

3.  The April 22, 1998 rating decision that denied 
entitlement to service connection for a nervous disorder 
represented a valid exercise of rating judgment.

4.  There is no competent and probative medical evidence 
showing a current diagnosis of chronic bronchitis or 
residuals of pneumonia.

5.  The record does not substantiate dental trauma during 
active service or any loss of masticatory function or bone 
loss associated with the removal of tooth #3 and #14 during 
military service; nor does the competent evidence associate 
loss of teeth in service with a service-connected disability. 

6.  The record does not include any competent medical 
evidence associating variously diagnosed gastrointestinal 
disorders including ulcer disease to the veteran's military 
service on any basis.

7.  The claim of entitlement to service connection for 
variously diagnosed gastrointestinal disorders as due to 
nicotine dependence or tobacco use was filed after June 9, 
1998.

8.  On a facts found basis, chronic sinusitis has not been 
productive of three or more incapacitating episodes per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year.

9.  On a facts found basis, a deviated left nasal septum is 
not manifested by at least 50 percent nasal obstruction on 
both sides or complete obstruction on one side.

10.  On a facts found basis, allergic rhinitis is not 
manifested by polyps or at least 50 percent nasal obstruction 
on both sides or complete obstruction on one side.

11.  There is no competent medical evidence showing the 
veteran developed nicotine dependence as a result of his 
service in the military, or that use of tobacco products 
during service caused any current disability.




CONCLUSIONS OF LAW

1.  The April 22, 1998 rating decision that denied 
entitlement to service connection for a nervous disorder did 
not constitute CUE.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
3.105 (2004).

2.  Evidence submitted since the April 1998 rating decision, 
wherein the RO denied entitlement to service connection for a 
nervous disorder is not new and material, and the veteran's 
claim for that benefit has not been reopened.  38 U.S.C.A. 
§§ 5104, 5107, 5108, 7105(c) (2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2004).

3.  The criteria for service connection for residuals of 
pneumonia, to include as due to tobacco use and nicotine 
dependence are not met.  38 U.S.C.A. §§ 1131, 5107 (2002); 
38 C.F.R. § 3.303 (2004).

4.  The criteria for service connection for chronic 
bronchitis, to include as due to tobacco use and nicotine 
dependence are not met.  38 U.S.C.A. §§ 1131, 5107 (2002); 
38 C.F.R. §§ 3.303 (2004).

5.  The criteria for compensation for tooth #3 and tooth #14 
have not been met; a dental disorder was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5107 (2002); 38 C.F.R. §§ 3.310, 3.381, 3.382 (in 
effect prior to and as amended effective June 9, 1999), 4.150 
(2004).

6.  A variously diagnosed gastrointestinal disorder was not 
incurred in or aggravated by service on a basis other than as 
due to tobacco use and nicotine dependence and peptic ulcer 
may not be presumed to have so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

7.  The claim of entitlement to service connection for 
variously diagnosed gastrointestinal disorders as due to 
nicotine dependence was filed after June 9, 1998 and is 
barred as a matter of law.  38 U.S.C.A. §§ 1103, 1131 (2002); 
38 C.F.R. § 3.300 (2004).

8.  The criteria for an initial disability evaluation in 
excess of 10 percent for chronic sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6513 (2004).

9.  The criteria for an initial compensable disability 
evaluation for a deviated nasal septum have not been met.  
38 U.S.C.A. §§ 1155, 5107 (2002);  38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6502 (2004).

10.  The criteria for an initial compensable disability 
evaluation for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6522 (2004).

11.  The criteria for service connection for nicotine 
dependence are not met.  38 U.S.C.A. §§ 1131, 5107, 7104 
(2002); 38 C.F.R. §§ 3.303. 19.5 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000 applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
holding in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) explained that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decisions on appeal were made well before the veteran 
received VCAA notice so there is a timing deficiency.  
However, this is not prejudicial in view of the actions the 
RO completed as will be discussed below.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim. Collectively, the early duty to assist 
letters in August 1997, January 1998 and June 1999, rating 
decisions in April 1998, May 1998, and September 1999, the 
statements of the case (SOCs) in October 1998 and November 
2002, and the supplemental statements of the case (SSOCs) in 
January 1999, September 1999, March 2003, September 2003, 
October 2003, March 2004 and November 2004 addressed 
collectively the elements needed to establish the benefits 
sought based on service connection and CUE and informed the 
veteran of the reasoning that supported the denial of his 
claims.  In addition, in letters from the RO to the veteran 
dated in November 2001, July 2003 and November 2003 he was 
specifically notified of the provisions of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining evidence. 

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." as provided in 38 C.F.R. § 3.159(b)(1).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
specificity of notice was substantially complied with in the 
VCAA notice letters directed to the disabilities at issue.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 regarding harmless error.  The VCAA 
correspondence as a whole addressed all aspects of the 
requisite notice.  Moreover the SSOCs that followed the 
enactment of the VCAA further highlighted the requisite 
notice elements and collectively all correspondence providing 
VCAA related information properly conveyed to a claimant the 
essence of the regulation.   See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005)

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
a benefit under a law administered by the Secretary of 
Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  In this regard, the veteran's service 
medical records are associated with the claims file and the 
RO obtained other medical records and VA medical records 
identified by the veteran.  In addition, the veteran has been 
afforded VA examinations for the purpose of assessing the 
relationship between his various disorders and nicotine 
dependence/tobacco use in service and in further development 
in the dental claim.  Furthermore there were several RO 
hearings and a Board hearing directed to the service 
connection issues.  The veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the issues on 
appeal.  

The Board observes that the veteran appealed the initial 
disability rating determination for his sinusitis, allergic 
rhinitis and deviated nasal septum.  In such circumstances 
the VA General Counsel has concluded that under 38 U.S.C.A. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  Under 38 U.S.C.A. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

VA completed the essential development and procedural steps 
outlined in the VA General Counsel's precedent opinion long 
before the enactment of the VCAA and the rationale of the 
General Counsel's opinion is applicable here, where a 
downstream element of the initial rating flows from a 
decision granting service connection that was fully developed 
at the time it was issued in March 2003.  Therefore, it could 
reasonably be asserted that there was no further assistance 
required on VA's part to insure an informed decision on this 
issue, although as discussed previously the record does show 
that VA provided ample assistance.  Furthermore, the RO did 
provide a VCAA notice letter in November 2003 directed to the 
initial rating determination and it issued a SSOC covering 
the issue in March 2004.  The veteran also provided testimony 
at the RO hearing in February 2004 and the Board hearing 
early in 2005 and the RO obtained a substantial record of 
treatment for his sinus disorders.   

Given the nature of a claim to revise on the basis of CUE an 
earlier RO decision that denied service connection for a 
nervous disorder, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence since the evaluation 
of a CUE claim is based upon the record as it was constituted 
at the time of the decision as to which revision is sought.  
See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 
holding, in order to constitute CUE, the alleged error must 
have been outcome determinative and the error must have been 
based upon the evidence of record at the time of the original 
decision.  See also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) (holding that the duties specified in the 
VCAA are not applicable to allegations of CUE in a prior 
Board decision).  The CAVC has affirmed this principle in 
Juarez v. Principi, 16 Vet. App. 518, 520-521 (2002); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002).

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the law and no 
further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.  Therefore the Board concludes that 
adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Factual Background

The service medical records showed the veteran was treated in 
April 1960 for acute pharyngitis.  He had sore throat 
complaints and an examination found a clear chest.  A medical 
board evaluation in July 1961 for albuminuria reported the 
examination of the nose, throat and teeth revealed moderately 
malaligned teeth.  The lungs were clear to auscultation and 
percussion, the abdomen was soft, tender and without palpable 
organs or masses.  He stated that he smoked a carton of 
cigarettes every two weeks.  A dental consultant felt the 
veteran had moderate malalignment of the teeth but that no 
treatment was necessary.  In February 1962, he was an 
inpatient for two days with complaint nausea and malaise for 
six hours preceding admission.  The diagnosis was 
gastroenteritis.  A medical history obtained in October 1962 
was also pertinently unremarkable.  The separation 
examination in December 1963 showed pertinently normal 
clinical evaluation and chest X-ray.  The dental records show 
that teeth #3 and #14 were extracted in October 1962 and 
November 1962, respectively.  The record notes in October 
1962 that the antral floor was open and the membrane intact.

Private treatment records dated in mid-1979 noted a normal 
upper gastrointestinal tract including the esophagus, 
stomach, small bowel and gallbladder.  There was a hemorrhoid 
problem mentioned in 1978.

The veteran's VA compensation claim in August 1997 was 
supported with VA and private treatment records.  The 
original claim form (VA Form 21-526) contained an attached 
sheet listing the claimed disabilities and the list did not 
include any gastrointestinal disorder.  His statement in 
September 1997 mentioned various disorders but there was no 
reference to a gastrointestinal disorder.  The VA reports 
from 1995 through 1997 mentioned sinusitis, depression, 
dysthymia, major depression, gastroesophageal reflux disease 
and showed X-ray evidence of hiatal hernia, duodenal ulcer 
and discoid atelectasis late in 1997.  Pneumonia and 
bronchitis were mentioned by history.  

Contemporaneous private treatment reports also referred to 
treatment for sinusitis, deviated nasal septum and dental 
concerns, and mentioned pneumonia in the late 1970's.  Dental 
questionnaires in 1987 and 1993 reported no history of 
respiratory or gastrointestinal disease.

The RO received the veteran's claim for compensation based on 
tobacco use/nicotine dependence in October 1997.  Later in 
October 1997 the RO sent him a letter to clarify the specific 
disabilities he claimed as the result of tobacco use or 
nicotine dependence.  His reply in November 1997 specified 
chronic sinusitis and chronic bronchitis, allergic rhinitis 
and deviated nasal septum.  He also mentioned asbestos 
exposure.  He attached a copy of a veteran's service 
organization article regarding tobacco use/nicotine 
dependence that included a list of disorders that VA felt 
could potentially be related to use of tobacco products. 

In December 1997 after VA treatment, he amended his claim to 
include pneumonia, but he did not indicate the basis for the 
claim.  In January 1998 he asserted he was exposed to various 
forms of gases and chemical during basic training and that he 
started smoking at that time.  He recalled barracks had 
asbestos lined piping and being hit in the face with a chunk 
of this material.  He attributed sinusitis, bronchitis, 
pneumonia, deviated nasal septum, general respiratory 
problems, allergies, dental problems and mental illness to 
his four years of active service and the nicotine dependence, 
exposure to asbestos, unknown chemicals and gases, in 
addition to a lack of proper military medical and dental 
care, led to these problems.

The RO rating decision on April 22, 1998, that denied service 
connection for a nervous condition noted, in essence, the 
evidence showed no reference to such condition in the service 
medical records and the more recently reported major 
depression and dysthymia were not related to his military 
service.  The rating decision listed nervous condition (shown 
as dysthymia with history of major depressive episodes) among 
the nonservice-connected disorders.  The notice letter in 
April 1998 advised the veteran that service connection for a 
nervous condition was denied.  A copy of the rating decision 
was enclosed with the notice letter.   

The RO considered the claim again in a May 1998 rating 
decision after review of vocational rehabilitation records 
from the mid 1990's.  The records contained a psychology 
report noting the veteran's history of depression, 
hospitalizations since the 1970's, and his report of 
receiving psychotherapy in the mid 1960's.  The records did 
not mention any other disorder on appeal.  The RO issued 
notice in May 1998 with a copy of the rating decision that 
again referred to a psychiatric disorder as a "nervous 
condition" and mentioned clinical depression.  

The veteran's May 1998 correspondence to the RO was in 
essence an objection to the RO characterization of issues and 
he specified the nature of the claimed dental, respiratory, 
and psychiatric disorders and the relationship to military 
service.  He wrote, "Nervous Condition should have read 
Chronic Depression".  The claimed disabilities specified in 
the RO letter in June 1998 responding to the veteran did not 
include any gastrointestinal disorder nor did the veteran's 
letter to the RO in July 1998.  The statement of the case in 
October 1998 and supplemental statement of the case in 
January 1999 had no reference to a gastrointestinal disorder.   

The RO received the veteran's submission of various medical 
records on June 16, 1998 that mentioned hemorrhoids and 
polypectomy in the early 1980's.  

On April 30, 1999 the RO received a VA Form 9 wherein the 
veteran asserted that the record showed a continuous pattern 
of digestive disorders and other problems directly or 
indirectly related to tobacco/nicotine use that began in 
service.  He supplemented the record at various times with 
medical literature regarding smoking and respiratory and 
digestive system disorders.  He identified the digestive 
disorders as hiatal hernia, diverticular disease, 
hemorrhoids, gastroenteritis, duodenal ulcer, rectal/colon 
polyps and heartburn (weakening of the esophageal valve).  
His correspondence received in early July 1999 regarding 
tobacco-related digestive disorders was styled as an addendum 
to the original claim for tobacco-related respiratory 
disorders.  

On June 28, 1999, the RO received the veteran's signed 
correspondence wherein he stated that he was withdrawing the 
issue of service connection for a nervous condition from his 
appeal.  This intent was also noted in the transcript of the 
June 1999 RO hearing (T 1) wherein the veteran elaborated 
upon the previously written contentions directed to smoking-
related dental and respiratory disorders.  There was also 
discussion regarding the status of the claim for digestive 
disorders (T 12).  

The record received from the Social Security Administration 
(SSA) shows the veteran was found disabled from early 1998 on 
account of a bilateral hearing loss and depression.  A 
psychiatry examiner in January 1999 noted dysthymic disorder.  

The veteran's February 2001 correspondence to the RO was to 
"set the record straight once and for all" that his claim 
was related to tobacco nicotine addictive smoking with 
respiratory, digestive and chronic depression that had been 
caused by tobacco/nicotine addictive smoking.  He added 
records in late 2001 showing gastrointestinal complaints in 
the late 1970's with a negative upper gastrointestinal 
series. 

A private medical statement in May 2000 noted the veteran was 
seen in May 1997 for active duodenal ulcer, and for sinusitis 
from 1995 to 1998 and for bronchitis late in 1998.

A VA examiner in October 2001 noted the veteran's contention 
of smoking affecting his digestive and respiratory systems, 
and that he had continuous sinus infections, pneumonia and 
bronchitis. The psychiatric diagnoses included depressive 
disorder not otherwise specified and history of nicotine 
dependence, and alcohol abuse in remission.  The examiner 
felt it was likely the veteran's depression and anxiety 
predated use of cigarettes or participation in the military 
service based on review of psychological testing 
documentation that he likely experienced a dysfunctional 
family setting that may have been abusive.  The examiner felt 
it was not likely the veteran's smoking caused the depression 
or anxiety he experienced and that neither was linked to 
nicotine dependence.  The examiner felt it was not possible 
to indicate whether or not nicotine dependence began during 
military service since the veteran was unable to recall 
whether he smoked before service but the examiner felt it 
increased during service by virtue of increasing use of 
cigarettes and likely worsened during service.    

A VA pulmonary examiner in November 2002 reviewed the claims 
file, noting references to treatment for pharyngitis during 
military service and the veteran relating the connection 
between pneumonia, bronchitis and sinus infection.  He 
reported pneumonia about four years earlier and he had no 
history of emphysema, asthma or chronic obstructive pulmonary 
disease and he did not use a respiratory inhaler or oxygen.  
The examiner reported a normal pulmonary examination and 
opined that pneumonia and bronchitis were not as least as 
likely as not related to service.  The examiner noted the 
companion dental examination and stated that the record did 
not show the dental extractions performed in service were due 
to any sinus problem.    

The dental examiner noted the veteran's belief that nicotine 
induced sinusitis, respiratory and gastrointestinal problems 
resulted in his present dental condition.  The examiner noted 
the extraction of molars #3 and #14 and a notation in the 
service record that the sinus membrane was intact when #3 was 
removed.  The examiner noted that the military record showed 
generally poor oral hygiene, dental caries and gingival 
inflammation.  The examiner opined that it was unlikely the 
maxillary posterior teeth were extracted to relieve pressure 
on the maxillary sinus and that tobacco usage did not cause 
dental caries or periodontal disease but that it was a 
contributing factor to the development of periodontal 
disease.  The examiner stated the veteran's present dental 
condition was the result of poor oral hygiene with tobacco 
usage as a contributing factor to the development of 
periodontal disease.   

At the RO hearing in February 2004, the veteran stated he had 
no diagnosis of pneumonia residuals or chronic bronchitis and 
he elaborated regarding nicotine dependence.  The hearing 
officer discussed the need for diagnoses and the nonspecific 
nature of the literature regarding smoking health effects the 
veteran had submitted (T 4, 6, 8-10).  Regarding dental 
disability, he stated that he had major tooth loss and was 
told it was related to smoking (T 4, 6).  He also related 
duodenal ulcer to smoking and discussed the timely filing of 
his claim for smoking related illnesses (T 5, 11). 

At a RO hearing in July 2004, he stated that he was being 
treated for depression and that he was not told this was the 
result of nicotine or cessation of smoking (T 1-3).  He also 
asserted that it was error not to address depression as a 
nervous condition, that a nervous condition was a 
neurological disorder in the rating code so, in essence, the 
RO did not properly adjudicate the claim and did not afford 
due process (T 4-5).

At the Board hearing in March 2005, the veteran stated he had 
periodontal disease and two teeth were extracted and that he 
had had extensive dental work done.  He stated that he never 
asked a dentist if his problem was related to military 
service but that he felt there was a link.  He did not recall 
any injury to the mouth during military service, but felt the 
teeth were removed in service because of a sinus problem (T 
4-6).  He testified that he had recurrent respiratory 
complaints secondary to smoking and that he had VA treatment 
off and on (T 10-12, 15).  Regarding a gastrointestinal 
disorder, the veteran felt it was secondary to smoking but 
never asked a physician if his various problems VA treated 
were so related or had been told they were (T 16-20).  He 
also felt the claim for gastrointestinal disability had been 
filed in 1997 (20-21).  Concerning the claim for a 
psychiatric disorder, the veteran asserted clear and 
unmistakable error in the 1998 denial and that the RO should 
have considered the claim secondary to smoking (T 21-22).  He 
stated that he never intended to withdraw the claim and that 
VA mistakenly called the disorder a nervous disorder and that 
was different from mental condition (T 24-25).  He also 
asserted his respiratory problems were related to asbestos 
exposure when a boiler exploded in a barracks (T 26-27). 


Initial Ratings: Chronic Sinusitis, Deviated Nasal Septum & 
Allergic Rhinitis 
 
The private record references to deviated nasal septum and 
sinusitis in the mid 1990s noted severe deviation, and 
according to the veteran chronic drainage problems.  The VA 
records beginning in 1995 show references to chronic 
sinusitis versus allergic rhinitis, no polyps on X-ray in 
June 1995, and also note deviated nasal septum.  During 1996 
and 1997 the use of steroid nasal spray and a steroid inhaler 
was noted.  He was referred for evaluation of maxillary polyp 
in July 1997 and an August 1997 report noted use of Beconase 
for two years and three weeks of medication with little 
response.  He reported a history of nasal polyp symptoms a 
year earlier but it was noted there were no records.  The 
examiner noted allergic rhinitis, no polyps and no sign of 
acute sinusitis.  

An ear, nose and throat clinic report in January 1998 noted 
allergic rhinitis, no lesions and minimal crusting of the 
nose.  A VA report in July 1998 notes recurrent sinusitis but 
no current symptoms.  In September 1998 there was a reference 
to a sinus infection a month earlier that cleared with 
medication.  He still had postnasal discharge, no stuffiness 
and minimal headache.  The sinuses were not tender and there 
were no polyps in the nares.  The assessment included chronic 
postnasal drip.  In December 1998, he had noted recent cough 
and he had mild tenderness over the frontal nares.  The 
assessment was sinusitis and he was given amoxicillin. 

A SSA psychiatry examiner in January 1999 reported the 
veteran denied current breathing problems, although he had a 
history of allergy and he referenced a history of bronchitis 
and pneumonia.  He stated the medications he used included 
Vancenase daily for sinus and deviated septum concerns.  In 
the fall and spring he would use certain medications that 
included Robitussin.  

The VA records show in February 1999 complaints of a recent 
onset sinus infection with left-sided headache in the frontal 
and maxillary area.  The examination showed no sinus 
tenderness and the assessment was abscessed tooth.  In May 
1999 it was noted he had no current sinus complaints and 
there was a left septal deviation with no crusts.  The RO 
hearing testimony in June 1999 was directed to other 
disorders.   A June 1999 VA clinical record entry noted a 
stable sinus problem.

A SSA administrative decision dated in September 1999 noted 
the record showed a mild respiratory problem that precluded 
work in a dusty environment or where there would be 
significant temperature and humidity changes.  The 
respiratory and other disorders restricted him to light work.  
He related in the SSA records that he had continuous sinus 
infections off and on requiring antibiotics and various 
antihistamines.  

VA outpatient records from late in 1999 note negative nares, 
chronic sinusitis without exacerbations and that the sinus 
problems were in check.  In August 2000 he had recurrent 
sinusitis and given amoxicillin.  Late in 2000, it was noted 
he used a steroid inhaler and had no sinus tenderness with 
clear nares.  The assessment was allergic sinusitis.  Early 
in 2001 he was seen several times for what was assessed as 
chronic allergic rhinitis and there were no lesions of the 
nares noted.  Late in 2001, he was seen over several months 
for allergic rhinitis reportedly in poor control and he had 
one episode of sinus infection.  He was seen several times 
during 2002 and late in the year he reported that he usually 
required antibiotics at this time of the year and that, as he 
reported earlier in June 2002, no antibiotics were prescribed 
since the previous December. 

A VA examiner in November 2002 noted the veteran said his 
sinusitis was controlled with nasal spray and that he had 
difficulty in the winter months with stuffy nose.  He said he 
had purulent drainage in the back of his throat mostly and 
had no dyspnea on exertion, never had headaches with 
sinusitis and that he got sinus infections two or three times 
a year since he stopped smoking.  He was not bedridden with 
infection but had increased draining and dry cough.  He said 
that he called a physician and had antibiotics prescribed.  
He reported his last such treatment was a month prior to the 
examination.  

The examiner reported no periorbital or maxillary sinus 
tenderness, or oropharynx erythema or exudates.  The septum 
was deviated toward the left and both nares were patent.  The 
examiner referred to radiology showing mucous retention cyst 
in the maxillary sinus and mild mucosal thickening.  The 
diagnoses were allergic and chronic sinusitis currently 
controlled and normal pulmonary examination.

The RO rating decision in March 2003 assigned an effective 
date in August 1997 for service connection of maxillary 
sinusitis and a 10 percent rating under Diagnostic Code 6513, 
a 0 percent evaluation under Diagnostic Code 6502 for 
deviated left nasal septum, and a 0 percent evaluation under 
Diagnostic Code 6522 for allergic rhinitis.

The VA outpatient records show in January 2004 he had no 
sinus tenderness, slight nose congestion and no drainage.  It 
was noted the spring was a bad time for him.  The assessment 
was allergic rhinitis partially controlled.  

At the RO hearing in February 2004, he reported he was not 
using an antibiotic and that his sinusitis and rhinitis 
symptoms compounded.  He stated that he had not done anything 
for the deviated nasal septum and that one side on the nose 
was not fully open (T 2-3).  He said he had medication one or 
two episodes a year and that there were no current nasal 
polyps or a complete septum obstruction (T 13-14, 18). 

At the Board hearing in March 2005 he recalled having 
received antibiotics for sinusitis late during the previous 
year and was seen about every six months (T 28-29, 34).  He 
recalled nasal polyp being removed one time but having no 
record of it but thought it was in 1999 or 2000 (T 29, 32).  
He stated that he had some difficulty breathing on account of 
deviated nasal septum (T 29-30), that he used nasal spray 
daily, had more trouble in the spring and fall, and had two 
or three infections a year needing antibiotics (T 31).



Criteria

CUE

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2004), taken together, a rating action is final and binding 
in the absence of CUE. A decision, which constitutes a 
reversal of a prior decision on the grounds of CUE, has the 
same effect as if the corrected decision had been made on the 
date of the reversed decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2004).

VA regulations provide that "previous determinations which 
are final and binding ... will be accepted as correct in the 
absence of clear and unmistakable error." 38 C.F.R. § 
3.105(a) (2004). Where evidence establishes such error, the 
prior decision will be reversed or amended.  Id.

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
CAVC propounded a three-pronged test to determine whether CUE 
was present in a prior determination:

(1)	either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied;

(2)	 the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

For a claim of CUE to be reasonably raised, the claimant must 
provide some degree of specificity as to what the alleged 
error is, and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996), citing to Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different. Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE.  Where a claimant 
fails to reasonably raise a CUE claim as set forth above, 
there is no requirement to address the merits of the issue.  
Fugo, 6 Vet. App. at 44-45.

In other words, if the error alleged is not the type of error 
that, if true, would be CUE on its face; or if the claimant 
is only asserting disagreement with how the RO evaluated the 
facts before it; or if the claimant has only alleged a 
failure on the part of VA to fulfill its duty to assist; or 
if the claimant has not expressed with specificity how the 
application of cited laws and regulations would dictate a 
manifestly different result, then the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or lack of entitlement under the law.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 
3 Vet. App. at 314.

Evidence that was not of record at the time of the decision 
cannot be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).


Finality/New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 6104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F. 3d 1343, 1345-1346 (Fed. Cir. 
2000) (upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  However, this change in 
the law is not applicable in this case because the veteran's 
claim was not filed on or after August 29, 2001, the 
effective date of the amendment.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001).

Every claimant has the right to written notice of the 
decision made on his or her claim, the right to a hearing, 
and the right of representation. Proceedings before VA are ex 
parte in nature, and it is the obligation of VA to assist a 
claimant in developing the facts pertinent to the claim and 
to render a decision which grants every benefit that can be 
supported in law while protecting the interests of the 
Government. The provisions of this section apply to all 
claims for benefits and relief, and decisions thereon, within 
the purview of this part 3.  38 C.F.R. § 3.103(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).


Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for various chronic diseases such as peptic ulcer if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because laypersons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A layperson is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

Dental Disorders

The applicable legal criteria governing dental disorders were 
revised during the pendency of this appeal.  The earlier 
version provided:

Service connection for dental conditions 
will not be considered as having been 
established when the evidence clearly 
shows that the disabilities existed or 
were 
recorded at the time of enlistment, 
subject to the provisions of paragraph 
(b) of this section or originated 
subsequent to discharge from causes not 
related to service. Each missing or 
defective tooth and each disease of the 
investing tissues will be considered 
separately, and service connection will 
be granted for disease or injury of 
individual teeth and of the investing 
tissues, shown by the evidence to have 
been incurred in or aggravated by 
service.

(b) Treatment in service.  The furnishing 
of treatment or prosthesis for 
noncompensable dental conditions during 
service will not be considered per se as 
aggravation of a dental condition shown 
to have existed prior to entrance into 
active service.  Teeth noted at entry 
into active service as carious restorable 
will not be held as service connected, 
either direct or by aggravation, 
notwithstanding enlargement of the 
original cavity or development of 
additional cavitation on the same or 
another surface; nor on the basis of the 
insertion of a filling during service, 
unless new caries develop after 
expiration of a reasonable time after the 
original cavity has been filled, 
amelioration rather than worsening or 
aggravation ensuing in such cases.  
Service connection by aggravation will be 
conceded in such teeth, carious 
restorable at entry into service, whether 
or not filled, but which necessitate 
extraction after the expiration of a 
reasonable time after entry into active 
service.  A filling recorded at induction 
followed by a reasonable period of 
service and extraction or replacement 
because of new caries will entitle the 
veteran to a finding of direct service 
connection for the new condition.  

Likewise, aggravation is allowed where 
pyorrhea is noted at enlistment but after 
reasonable service necessitates 
extraction of a tooth or teeth during 
service.  Conversely, service connection 
by aggravation will not be conceded if 
the tooth at enlistment was classified as 
defective but was not restorable.

(c) Associated diseases.  Effective 
principles relating to the establishment 
of service connection for dental diseases 
and injuries by reason of their 
relationship to other associated service-
connected diseases or injuries will be 
observed in the adjudication of claims 
based upon dental conditions where a 
determination to that effect is properly 
in order.
    
(d) Presumption of soundness.  The 
statutory presumptions as to soundness of 
condition at time of entrance into active 
service will not be applicable, in cases 
of dental conditions not disabling to a 
compensable degree.

(e) Combat, trauma, prisoner-of-war 
status.  As to each noncompensable 
service-connected dental condition, a 
determination will be made as to whether 
it was due to combat wound or other 
service trauma.  Where service connection 
is granted for noncompensable dental 
conditions, it will be determined whether 
the veteran involved was a prisoner of 
war, but not which of such conditions are 
attributable to 
the prisoner-of-war experience.  
38 C.F.R. § 3.381 in effect prior to June 
8, 1999.  

Service connection for dental 
disabilities will be established by 
service records, documentary evidence in 
the form of reports of examinations 
(dental or physical), duly certified 
statements of dentists or physicians, or 
certified statements of fact from two or 
more disinterested parties.  The 
disability must be shown to have been 
incurred in or aggravated by service as 
provided in this section. Statements 
certified by dentists or physicians must 
give the claimant's full name, the date 
he or she was first examined or treated, 
the date of subsequent treatments, if 
any, and contain a complete and detailed 
statement of the symptoms observed and 
diagnosis made.  

The name or number of all defective or 
missing teeth noted and the character and 
extent of any pathological condition of 
the investing tissues observed should be 
included.  If exact dates cannot be 
given, an approximate date may be used.  
Certified statements from disinterested 
parties must show the circumstances under 
which knowledge of the claimant's 
disability was obtained and as far as 
possible describe the symptoms and 
location of the disability observed.

(b) Exceptional case.  Where after all 
sources of information have been 
exhausted and all variations in the 
records reconciled, there remains 
notation of filled teeth at time of 
release from active service and there was 
no notation of these teeth as defective 
or filled at entrance into service, 
service connection may be granted in 
exceptional cases for such teeth, 
notwithstanding there is no record of 
treatment during service, if the veteran 
alleges treatment in service, giving the 
time and place of treatment, and the 
conditions and circumstances of his or 
her service support his or her 
allegation, and inception in service is 
consistent with sound dental judgment.  
Exceptional cases contemplated in this 
category are where the veteran had a 
considerable period of service, 
particularly in a combat area where 
records of treatment may not always have 
been recorded due to the stress and 
strain encountered under battle 
conditions or where extenuating 
circumstances are shown in those 
instances where the veteran served in 
this country or in other than combat.

(c) Limitations.  Salivary deposits are a 
type of routine dental condition which 
has no relation to service.  Malposed 
teeth with no pathology shown will not be 
service connected.  Service connection 
should not be granted for the 3d molars 
at any time unless there is a definite 
record showing such teeth to have been 
diseased after a reasonable period of 
service.  The 3d molars shown as present 
at induction and missing at discharge 
will not be granted service connection 
unless there is an actual record of 
extraction for reasons other than 
malposition or impaction.  Vincent's 
disease should not be granted service 
connection if the service records are 
entirely negative.  To warrant favorable 
action on Vincent's disease, chronicity, 
continuity of treatment, or the residual 
thereof, that is, periodontoclasia or 
pyorrhea, should be shown by the service 
records as chronic.  

Vincent's disease with infrequent 
episodes of short duration in the active 
service should be considered as an acute 
condition and may not be service 
connected.  Gingivitis is not considered 
a disease entity and is not ratable.  
Diagnosis of pyorrhea in service after a 
reasonable period of service will require 
confirmation by a Department of Veterans 
Affairs examination, including X-ray, 
before grant of service connection, 
unless examination is contraindicated by 
factors such as extraction of all 
pyorrhectic teeth.  Pyorrhea shown during 
service after a reasonable period of 
service, involving one or more teeth 
necessitating extraction, is a sufficient 
basis for grant of service connection for 
the tooth or teeth involved.  

38 C.F.R. § 3.382 in effect prior to June 8, 1999.

The most recent revisions provide that:

Service connection of dental conditions 
for treatment purposes. (a) Treatable 
carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and 
periodontal disease will be considered 
service-connected solely for the purpose 
of establishing eligibility for 
outpatient dental treatment as provided 
in Sec. 17.161 of this chapter.

(b) The rating activity will consider 
each defective or missing tooth and each 
disease of the teeth and periodontal 
tissues separately to determine whether 
the condition was incurred or aggravated 
in line of duty during active service. 
When applicable, the rating activity will 
determine whether the condition is due to 
combat or other in-service trauma, or 
whether the veteran was interned as a 
prisoner of war.

(c) In determining service connection, 
the condition of teeth and periodontal 
tissues at the time of entry into active 
duty will be considered. Treatment during 
service, including filling or extraction 
of a tooth, or placement of a prosthesis, 
will not be considered evidence of 
aggravation of a condition that was noted 
at entry, unless additional pathology 
developed after 180 days or more of 
active service.

(d) The following principles apply to 
dental conditions noted at entry and 
treated during service: (1) Teeth noted 
as normal at entry will be service-
connected if they were filled or 
extracted after 180 days or more of 
active service. 

(2) Teeth noted as filled at entry will 
be service-connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service. (3) Teeth noted as 
carious but restorable at entry will not 
be service-connected on the basis that 
they were filled during service. However, 
new caries that developed 180 days or 
more after such a tooth was filled will 
be service-connected. (4) Teeth noted as 
carious but restorable at entry, whether 
or not filled, will be service-connected 
if extraction was required after 180 days 
or more of active service. (5) Teeth 
noted at entry as non-restorable will not 
be service-connected, regardless of 
treatment during service. (6) Teeth noted 
as missing at entry will not be service 
connected, regardless of treatment during 
service.

(e) The following will not be considered 
service-connected for treatment purposes:
(1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease 
or pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and (4) Impacted or malposed teeth, and 
other developmental defects, unless 
disease or pathology of these teeth 
developed after 180 days or more of 
active service.

(f) Teeth extracted because of chronic 
periodontal disease will be service-
connected only if they were extracted 
after 180 days or more of active service. 

38 C.F.R. § 3.381 effective June 8, 1999, 64 Fed. 
Reg. 30392-30393 (June 8, 1999).

The law also provided that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
peridontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of § 17.120 or § 17.123 of this chapter.  
38 C.F.R. § 4.149, in effect prior to June 8, 1999.

Tobacco use/Nicotine Dependence Disability

In 1993, VA's General Counsel held that direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service. VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(June 1993).

In addition, the VA General Counsel subsequently found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon affirmative answers to the 
following three questions: (1) whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, (2) whether the veteran 
acquired a dependence on nicotine in service, and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis. VAOPGCPREC 19-97, 62 Fed. 
Reg. 37954 (May 1997).

Following that General Counsel Opinion, the VA Acting Under 
Secretary for VA Benefits indicated in a July 1997 letter, 
which he provided to the directors of all Veterans Benefits 
Administration offices (ROs) and Medical Centers (VAMCs), 
that, in view of the conclusion by the Under Secretary for 
Health for VA that nicotine dependence may be considered a 
disease for VA compensation purposes, then the answer in all 
nicotine dependence cases to the first element set forth in 
VAOPGCPREC 19-97 is that nicotine dependence is such a 
disease. The Acting Under Secretary for Benefits proceeded to 
point out that each decision must then specifically address 
the remaining two elements, i.e., whether the veteran 
acquired a dependence on nicotine in service, and whether 
that dependence may be considered the proximate cause of his 
current disability resulting from the use of tobacco products 
by him, noting that proximate cause is to be defined by the 
parameters that were set forth by the Office of General 
Counsel in its precedent opinion and according to 38 C.F.R. § 
3.310.


Initial Disability Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residuals conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and their attendant circumstances, and 
the requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

A noncompensable evaluation may be assigned for chronic 
maxillary sinusitis when detected by X-ray only.  A 10 
percent evaluation may be assigned for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation may be 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation may be assigned following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Code 6513.

A 30 percent rating is provided for allergic or vasomotor 
rhinitis with polyps.  Without polyps, but with greater than 
50-percent obstruction of nasal passages on both sides or 
complete obstruction on one side a 10 percent rating is 
provided.  38 C.F.R. § 4.97, Diagnostic Code 6522.

Under Diagnostic Code 6502, a 10 percent evaluation (the 
maximum evaluation assignable under that code) may be 
assigned for traumatic nasal septum deviation with 50-percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating, rather than a claim for 
increase, but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

CUE

Regarding CUE, a final decision disallowing a claim may be 
revised based upon a showing of CUE in a prior decision by 
the Secretary or the Board pursuant to 38 U.S.C.A. §§ 5109A 
and 7111, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  The Board 
notes that the CUE review is limited to evidence of record at 
the time of the challenged RO decision as applied to the 
then-extant provisions of law.  

Initially, the Board believes it is important to recognize 
what constitutes CUE and what does not.  CUE is a very 
specific and rare kind of error of fact or of law that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  In essence it is undebatable error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied. 

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  "It must be remembered that clear and 
unmistakable error is a very specific and rare kind of 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The veteran did receive notice of the April 1998 
determination and appeal rights as provided in the 
regulations in effect at that time.  A notice of disagreement 
was necessary to begin the appeal process and that element 
was followed by completion of a substantive appeal.  The 
veteran withdrew the appeal in writing and affirmed his 
decision to withdraw the claim at a RO hearing.  The 
withdrawal of his appeal had the effect of rendering final 
the RO rating decision from which the appeal arose.  

In essence, the withdrawal of the appeal renders moot his 
argument that the RO committed CUE when it failed to consider 
the claim based on nicotine dependence as this issue was 
advanced in the appeal.  Withdrawing the appeal ended the 
inquiry regarding service connection on any basis that was 
presented to the Board.  He did not limit the withdrawal in 
any manner, even if it were assumed that he could limit the 
withdrawal of appeal, and thereby continue the appeal for 
service connection of a nervous disorder on a specified 
theory of entitlement.  

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision through 
CUE or submission of new and material evidence.  The Board 
observes that a nonstatutory means to obtain review of a 
previously denied claim previously existed through case law 
that held, in cases of "grave procedural error," RO or 
Board decisions are not final for purposes of direct appeal.  
See Simmons v. West, 14 Vet. App. 84, 91 (2000); Tetro v. 
Gober, 14 Vet. App. 100 (2000).  These cases relied on the 
holding of the Federal Circuit in Hayre v. West, 188 F.3d 
1327 (Fed.Cir. 1999).  However, the Hayre case has been 
overruled.  See Cook, supra.  Thus, that basis for vitiating 
finality no longer exists.  

Nor does the Board need to discuss equitable tolling which is 
another potential means of obtaining such review as discussed 
in Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998), as the 
facts do not warrant its application.  The veteran seems to 
argue that the RO misconstrued his claim as a "nervous 
disorder" which he asserts through references to specific 
sections of the rating schedule is analogous to denying a 
claim for a neurological disorder rather than a psychiatric 
disorder.  Unfortunately his own correspondence to the RO on 
this question clearly shows he was aware the RO characterized 
the psychiatric disability generally as he argued the 
"nervous disorder" was simply too general and should have 
been specific to depression.  He was afforded a copy of the 
April 1998 rating decision, which clearly explained that the 
"nervous disorder" adjudicated, was depression.  He cannot 
now persuasively claim there was some sort of deception or 
mischaracterization in the characterization of the issue 
which influenced his decision to withdraw the claim.  
Furthermore the record did not show any neurological disorder 
being claimed at the time, a fact that further undermines his 
argument of being misled or confused, as he could not 
reasonably claim he was withdrawing an issue that had not 
been on appeal.  

The facts in this case are clearly distinguished from those 
in Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004) since 
here the withdrawal was from the veteran in writing and 
contained the formality or specificity required to constitute 
a withdrawal under the version of 38 C.F.R. § 20.204 then in 
effect or as amended effective April 18, 2003.  See 68 Fed. 
Reg. 13,236 (Mar. 19, 2003).  It was unambiguous.  Moreover, 
the testimony at the hearing that followed receipt of the 
correspondence did not contradict the explicit written 
determination to withdraw the claim in any manner.  

The rationale for the April 1998 decision as reported 
previously was that there was no nexus to military service 
for the identified psychiatric disorder.  Clearly, the 
decision was supported by and consistent with the evidence 
then of record.  Therefore, the Board finds that the record 
did not provide undebatable evidence that the warranted 
service connection for a psychiatric disorder.  CUE requires 
a high standard of proof and the record did not compel a 
favorable determination without establishing the undebatable 
linkage between an established psychiatric disorder and his 
military service.  The Board is unable to conclude that the 
record was undebatable on this point when the RO reviewed it 
in April 1998.  Further, the Board must advise the appellant 
that any argument based upon disagreement as to how the 
relevant facts were weighed or evaluated, that is, a 
"misinterpretation of facts," does not rise to the level of 
CUE as that term has come to be defined.  In essence, the 
thrust of the arguments has been directed to matters of 
discretion in the characterization of an issue which cannot 
rise of the level of CUE.  The pertinent determination is 
whether the evidence compelled service connection for a 
psychiatric disorder and it clearly did not.  See Bierman v. 
Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 Vet. 
App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  See also Baldwin v. West, 13 Vet. App. 1 
(1999). 

New and Material Evidence

The September 2003 RO determination as to whether evidence is 
"new and material" for purposes of reopening is subject to 
de novo adjudication by the Board.  Barnett, supra.  For the 
reasons set forth below, the Board finds that new and 
material evidence has not been submitted and that the claim 
of service connection for a nervous disorder is not reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  As explained 
above, the Board has determined the veteran effectively 
withdrew the appeal from the April 1998 rating decision on 
the issue of service connection for a nervous disorder, that 
the decision was final, and that there was no CUE in the 
April 1998 rating decision on that issue.  Thus, to revive 
the claim the only remaining option is the submission of new 
and material evidence.

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  The basis of the prior final denial 
was that the service medical records did not show any nervous 
disorder and that the present nervous disorder was not linked 
to his military service.  The RO was aware of more recent 
medical evidence of depression over a period of years with no 
competent evidence establishing a nexus to military service.  

Additional treatment records have been associated with the 
claims file since the April 1998 rating decision, and this 
additional evidence is clearly not new and material because 
it simply continues to show the psychiatric/nervous disorder 
that was identified previously.  Moreover, the veteran 
clarified through the 2001 correspondence to the RO that he 
was claiming service connection for a psychiatric disorder 
based on nicotine dependence and inservice smoking.  Since 
the new claim was filed after June 9, 1998 it is barred under 
the applicable law.  38 U.S.C.A. § 1103 (West 2002); Kane v. 
Principi, 17 Vet. App. 97 (2003).  Furthermore there is a VA 
medical opinion against service connection on any raised he 
raised.

The veteran supports his claim through varies pieces of 
medical literature and his own assertions.  The veteran's 
opinion as to medical causation certainly cannot provide a 
basis upon which to reopen a claim for service connection.  
See Moray v. Brown, 5 Vet. App. 211 (1993).  To the extent 
that the medical literature addresses a relationship between 
nicotine dependence and a nervous disorder it is irrelevant 
since such a claim may not be brought under the applicable 
regulations.  38 C.F.R. § 3.300, Kane, supra.  Consequently, 
the Board concludes that the record does not contain new and 
material evidence and the claim is not reopened.  Manio, 
supra.




Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Regarding nicotine dependence, the veteran had filed a claim 
to establish service connection for such dependence and 
secondary respiratory and dental disorders prior to June 9, 
1998.  He had filed a claim to service connect a nervous 
disorder on that basis but as discussed earlier in this 
decision he withdrew that claim so the VA medical opinions 
regarding nicotine dependence/tobacco use in service are 
relevant to the extent they address ongoing claims.  Here, 
the Board notes the veteran's inconsistent recollection of 
when he began using tobacco products.  Early on in this claim 
he stated that he began using tobacco while in service.  
However he told the VA examiner in 2001 that he could not 
remember when he started smoking and this influenced the 
examiner's conclusion.  Furthermore his contention of 
inservice inception of tobacco use is not corroborated by any 
independent recollection of his smoking history.  

The VA General Counsel indicated that the first tier of the 
analysis, concerning the question of whether the veteran 
became chemically dependent on nicotine while in service, is 
a medical issue. This means that competent medical evidence, 
and not just the opinion of a layperson, is required to 
address this question. See e.g., Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  The VA examiner in 2001 opined that 
nicotine dependence did not originate during the veteran's 
active service based on a review of the record and 
interviewing the veteran.  The crucial determination under 
the VA General Counsel opinion is whether nicotine dependence 
began in service so the examiner's statement regarding an 
increase in smoking during service is not a material 
consideration. 

A VA pulmonary examiner also determined that claimed 
pneumonia and bronchitis were not related to military 
service.  There is no diagnosis of asbestos related disease 
in the record.  Furthermore, the veteran's hearing testimony 
was that a physician had not told him that the claimed 
disorders were related to inservice smoking.  In addition, 
the record does not contain a current diagnosis of any 
chronic pneumonia residuals or chronic bronchitis, which the 
veteran essentially confirmed in hearing testimony, so the 
veteran fails to satisfy crucial elements needed to establish 
service connection.  

Regarding a dental disability, the VA dental examiner did not 
attribute a recognized dental disability to inservice 
smoking.  The acute periodontal disease described as gingival 
inflammation is not a recognized disability for VA purposes 
under either version of the regulation.  Furthermore the 
examiner found that the two teeth removed in service were not 
removed on account of a service connected sinus disability, 
and referred to the service dental record notations to 
support that conclusion.  Thus, the claim fails on account of 
the lack of competent medical evidence of nexus to a service 
connected disability or his military service for tooth 
extractions in service.  Alternatively, under either version 
of the regulations governing dental treatment there was no 
dental trauma during service and the veteran did not file a 
timely application for dental treatment in the absence of 
dental trauma or establishment of a secondary dental 
disorder.  In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service. 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 (2004).

Turning to the variously diagnosed gastrointestinal 
disorders, the Board notes the veteran has argued vigorously 
in writing and testimony to have this claim considered 
pending from the date of his VA benefit application in 1997 
rather than in 1999 based on tobacco use/nicotine dependence.  
The Board must point out that there is no evidence that he 
ever expressed the intent to seek service connection for a 
gastrointestinal disorder prior to April 1999.  At that time 
he styled the claim as an amendment to the previously filed 
compensation application.  Although there were occasional 
references to various gastrointestinal manifestations, the 
mere presence of medical evidence is insufficient to 
establish intent seek service connection where as here he did 
not raise the claim until years later and there is no 
expressed or implied claim raised in any of his 
correspondence predating the application in 1999.  The Board 
is not required to conjure up issues that were not raised by 
the appellant.  See, for example, Brannon v. West, 12 Vet. 
App. 35 (1998); 38 C.F.R. § 3.155. 

The veteran also argues that the claim for tobacco 
use/nicotine dependence should have been interpreted to 
include all disorders, which seems to be the argument that a 
theory of entitlement is the equivalent of a claim.  It is 
generally held that VA is obligated to explore potential 
theories of entitlement once a specific claim for a 
disability is filed.  See for example Schroeder v. West, 212 
F.3d 1265, 1269-71 (Fed. Cir. 2000).  However, there is a 
clear distinction between theories of entitlement and claims 
presented for adjudication and the notion that VA must 
explore all potential disabilities under a theory of 
entitlement is not generally recognized in the case law and 
applicable regulation.  See for example Bingham v. Principi, 
18 Vet. App. 470, 474-75 (2004).  Thus the holding in Brannon 
controls and the claim for service connection for a variously 
diagnosed gastrointestinal disorder cannot be considered on 
the theory of tobacco use/nicotine dependence, as the claim 
was filed after June 9, 1998. 

Although the veteran has met the first requirement to prevail 
on a claim of entitlement to service connection for a 
gastrointestinal disorder on a basis other than tobacco 
use/nicotine dependence; that is, he has a current diagnosis 
of various gastrointestinal disorders.  He does not satisfy 
the other two requirements for prevailing on a claim for 
service connection.  There is no competent evidence of 
incurrence or aggravation in service.  The veteran has argued 
that a gastrointestinal disorder originated coincident with 
active service.  However, the requirement that there be 
competent medical opinion linking the disability to service 
has clearly not been met.  The Board notes in passing that 
peptic ulcer was neither diagnosed nor shown disabling to a 
compensable degree during the first post service year, 
thereby precluding a grant of entitlement to service 
connection on a presumptive basis.

The veteran is a layperson who has expressed an opinion 
relating a gastrointestinal disorder to service.  He is not 
competent to address causation or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Similarly, the Board 
is not competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The veteran has submitted medical 
literature that is directed to a relationship between smoking 
and gastrointestinal disorders but as noted previously the 
claim is barred on that theory based on current law.  

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a variously 
diagnosed gastrointestinal disorder.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for dental disability, pneumonia residuals, 
chronic bronchitis or variously diagnosed gastrointestinal 
disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Initial Ratings

The Board may assign staged ratings in the determination of 
the initial evaluation which means that separate ratings may 
be assigned for separate periods on the facts found.  For 
reasons set forth below, the Board concludes that the initial 
ratings as assigned are appropriate for sinusitis, allergic 
rhinitis and deviated left nasal septum for the entire period 
under consideration.  

The veteran's sinusitis is rated currently in accordance with 
the general rating formula for sinusitis at Diagnostic Codes 
6510-6514, which assesses basically evidence of 
incapacitating episodes and nonincapacitating episodes per 
year of sinusitis.  The Board observes that nothing in the 
record supports consideration of a 50 percent evaluation as 
it contemplates a postoperative disability with osteomyelitis 
and near constant sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  

The evidence of probative value in view of the detailed 
description of pertinent criteria, viewed objectively, does 
not favor an increase, as it supports a conclusion that the 
veteran's disorder does more nearly approximate the criteria 
for a 10 percent rating.  The 10 percent evaluation is more 
nearly approximated for the entire initial rating period, 
with the record, overall, showing no reference to prescribed 
bed rest in addition to antibiotic therapy and there have not 
been more than six nonincapacitating episodes per year of 
sinusitis.  What the record shows is a disability that has 
seasonal fluctuation in symptoms with and an occasional 
episode requiring antibiotic therapy.  His presentation at 
the February 2004 RO hearing and again at the Board hearing 
was consistent with the clinical evidence.  

The record of ongoing outpatient observation over several 
years does not show clinical symptoms characteristic of more 
appreciable disability.  The level of disability does appear 
to have been accounted for in the current evaluation, 
particularly in view of the objective symptoms repeatedly 
shown in light of the history reported to examiners and his 
hearing testimony.  

As for the veteran's allergic rhinitis and deviated nasal 
septum, the rating schemes overlap except for the 30 percent 
rating for rhinitis in the presence of polyps.  This is the 
highest schedular evaluation but it is not warranted since 
polyps were mentioned only once years ago and have not been 
reported since.  There have been specific clinical record 
entries noting the absence of polyps so the overall level of 
disability does not warrant the 30 percent evaluation.  The 
rating schedule provides that a zero percent evaluation shall 
be assigned where the requirements for the minimum 
compensable rating are not shown and the rating scheme does 
not provide a zero percent rating.  38 C.F.R. § 4.31.  From 
the information on file the Board concludes that neither 
allergic rhinitis or the deviated left nasal septum is 
characterized by at least 50 percent obstruction of nasal 
passages on both sides or complete obstruction on one side.  
Thus, the initial zero percent rating for each disorder is 
appropriate for the entire period under consideration.   

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not the veteran has raised them. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In this case, the Board finds the 
current schedular provisions sufficient to evaluate the 
initial ratings but that the record does not support higher 
initial ratings for any of the disabilities.




ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a nervous disorder not having been 
submitted, the appeal is denied.

There was no CUE in the April 22, 1998 rating decision that 
denied entitlement to service connection for a nervous 
disorder and the appeal is denied.

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for the residuals of 
pneumonia, to include as due to tobacco use and nicotine 
dependence, is denied.

Entitlement to service connection for chronic bronchitis, to 
include as due to tobacco use and nicotine dependence, is 
denied.

Entitlement to service connection for a dental disorder, to 
include as secondary chronic sinusitis and nicotine 
dependence, is denied.

Entitlement to service connection for a variously diagnosed 
gastrointestinal disorder, to include as due to tobacco use 
and nicotine dependence, is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for chronic sinusitis is denied.



Entitlement to an initial compensable disability evaluation 
for a deviated left nasal septum is denied.

Entitlement to an initial compensable disability evaluation 
for allergic rhinitis is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


